 

oOo fF& S DD

10
11
12
13
14

1S.

16
17
18
19

21
22
23
24
25
26
27
28

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

CHARLES J. LEE, Bar #221057
Assistant Federal Defender

  

Branch Chief, Fresno Office AUG

2300 Tulare Street, Suite 330

Fresno, California 93721-2226 +RlCT COURT
Telephone: (559) 487-5561 EASTERN DISTRICT OF QALIFORNIA

BY.

 

DEPUTY GLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 1:15-cr-00041 DAD-BAM
) |
Plaintiff,
) APPLICATION AND [RROPOSED|”
v. ) ORDER APPOINTING COUNSEL
)
BRYAN AUSTIN FREMBLING, yr “
)
Defendant. )
)

 

Defendant, Bryan Austin Frembling, through the Federal Defender for the Eastern District of
California, hereby requests appointment of counsel to seek early termination of his supervised release.

Mr. Frembling submits the attached Financial Affidavit as evidence of his inability to retain
counsel. On December 14, 2015, Mr. Frembling pled guilty to Count | of the Indictment, namely, a
violation of 21 U.S.C. § 841(a)(1) & (b)(1)(A) ~ Possession with Intent to Distribute MDMA (“Ecstasy”)
(Doc. 13). On April 11, 2016, Mr. Frembling was sentenced to 18 months custody, 48 months supervised
released, and a $100 special assessment (Doc. 27). To that end, Mr. Frembling wishes to seek early
termination of his supervised release.

Therefore, after reviewing Mr. Frembling’s Financial Affidavit, it is respectfully recommended

that counsel be appointed to assist him in this regard.

DATED: August p , 2019

2. a
CHARLES J.LEE/ “7 —
Assistant Federal Defender
Branch Chief, Fresno Office

 
oO SO “sD

10
1]
12
13

14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ORDER

Having satisfied the Court that the defendant is financially unable to retain counsel, the Court

hereby appoints counsel pursuant to 18 U.S.C. § 3006A.

DATED: August 13 2019

 

 

HONORABLE BARBARAVA, McAULIFFE
United States Magistrate Iudge

 
